Appeal by defendant: (1) from a judgment of the Supreme Court, Queens County, rendered January 22, 1963 after a jury trial, convicting him of knowingly concealing and withholding stolen property, and of petit larceny, and imposing sentence for the first crime and- suspending sentence for the second; and (2) “from each and every intermediate order” as well as from an “ order denying defendant’s motion in arrest of judgment.” Judgment affirmed. No opinion. Defendant has abandoned Ms appeal from the intermediate orders, including the order denying the motion in arrest of judgment (see 37 Misc 2d 461, treating such motion as one for a new trial). In any event, no separate appeal lies from such orders, which we have nevertheless reviewed on the appeal from the judgment (Code Grim. Pro., § 517, subd. 3). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.